IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN THE INTEREST OF: S.S.W., A MINOR          : No. 685 MAL 2021
                                             :
                                             :
PETITION OF: A.M., MOTHER                    : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of February, 2022, the Application for Leave to Amend

and Petition for Allowance of Appeal are DENIED.